                                 Case 21-10527-JTD          Doc 560      Filed 06/03/21    Page 1 of 4


First Name   Last Name     Party Representing                                             Firm Name
Mark         Friedland     Orion                                                          Orion Energy Partners
James        Ktsanes       Orion                                                          Latham & Watkins
Sarah        Gryll         UMB Bank, N.A.                                                 Arnold & Porter Kaye Scholer LLP
Jeffrey      Kwong         Berks61 Owner, LLC                                             Levene Neale Bender Yoo & Brill, LLP
Karl         Meingossner   Berks61 Owner LLC                                              Endurance Real Estate Group
Richard      Pachulski     Debtors                                                        Pachulski Stang Ziehl & Jones LLP
Judge        Dorsey        U.S. Bankruptcy Judge
Maria        Chutchian     Reuters                                                        Reuters
Frank        Pecorelli     Bank Leumi                                                     Otterbourg
David        Stratton      UMB Bank                                                       Troutman Pepper
Ginger       Clements      UMB Bank                                                       Arnold & Porter
Eric         Monzo         Niagara Bottling, LLC                                          Morris James LLP
Becky        Yerak         Wall Street Journal
Sheryl       Gittlitz      DIP Lenders                                                    Arnold & Porter Kaye Scholer LLP
Caroline     Djang         Niagara Bottling                                               Best Best & Krieger LLP
Jeffrey      Dulberg       Debtors                                                        Pachulski Stang Ziehl & Jones LLP
Andrew       Kramer        Bank Leumi                                                     Otterbourg
Jorge        Garcia        DAK Americas LLC                                               Alfa
Jeffrey      Kaplan        BCAS                                                           BCAS
Marita       Erbeck        Prologis Targeted U.S. Logistics Fund, L.P.                    Faegre Drinker Biddle & Reath
Rahmon       Brown         Official Committee of Unsecured Creditors                      Hogan Lovells US LLP
Jeremy       Williams      Blue Ridge Bank, N.A.                                          Kutak Rock LLP
Stanley      Tarr          Creditors Committee                                            Blank Rome
Taylor       Harrison      Debtwire
Brian        Weiss         Debtors
Jeremy       Hill          N/A ‐‐ Media                                                   Bloomberg News
Andrew       Ambruoso      Orion                                                          Latham & Watkins
Gabriel      Glazer        Debtors                                                        Pachulski Stang Ziehl & Jones LLP

Marc         Phillips      Starlinger & Co. Gesellschaft m.b.H.                           Montgomery McCracken Walker & Rhoads LLP
Adam         Dunayer       TSG Shelf II Acquisition, LLC                                  Houlihan Lokey
Laura        Haney         Court
                                 Case 21-10527-JTD        Doc 560      Filed 06/03/21     Page 2 of 4



                           Cigna Health and Life Insurance Company, Life Insurance
Jeffrey    Wisler          Company of North America, Stonebriar Commercial Finance LLC   Connolly Gallagher LLP
Garrett    Ledgerwood      Bulk Handling Systems                                         Miller Nash LLP
Jamie      Edmonson        Berks61 Owner, LLC                                            Robinson+Cole LLP
David      Queroli         Bank Leumi                                                    Richards, Layton & Finger
Cate       Baskin          UMB Bank                                                      Arnold & Porter
David      Zubkis          Reorg Research
Lauren     Tauro           DAK Americas LLC                                              Weil, Gotshal & Manges LLP
Paul       Shalhoub        TSG Shelf II Acquisition, LLC                                 Willkie Farr & Gallagher
Paul       Shin            Debtors
Joseph     Barsalona       TSG Shelf II Acquisition, LLC                                 Morris Nichols Arsht & Tunnell LLP
Michael    Busenkell       Blue Ridge Bank                                               Gellert Scali Busenkell & Brown, LLC
Richard    Morgner         Debtors
Greg       Cotton          Berks61 Owner LLC                                             ARA Capital
Brya       Keilson         Niagara Bottling, LLC                                         Morris James LLP
Ian        Bambrick        Prologis Targeted U.S. Logistics Fund, L.P.                   Faegre Drinker Biddle & Reath
Robert     Hirsh           Indorama Ventures Holdings L.P.                               Lowenstein Sandler LLP
Robert     Dehney          TSG Shelf II Acquisition, LLC                                 Morris Nichols Arsht & Tunnell LLP
Michael    Messersmith     UMB, as Trustee and DIP Agent                                 Arnold & Porter Kaye Scholer LLP
Renee      Albarano        Debtors
Vince      Sullivan        Law360
Jami       Nimeroff        Muhlenberg Township Authority                                 Brown McGarry Nimeroff LLC

Andrea     Kendrick        California Department of Resources Recycling and Recovery     California Department of Justice
Benjamin   Wallen          Debtors                                                       Pachulski Stang Ziehl & Jones LLP
Markus     vonderMarwitz   Orion                                                         Latham & Watkins
Tasha      Yektayi         Bank Leumi USA
Joseph     Hong            N/A
Chirag     Dedania         Orion Energy Partners
Veronica   Ramirez         DAK Americas LLC                                              Alpek Polyester
Maxim      Litvak          Debtors                                                       Pachulski Stang Ziehl & Jones LLP
Kara       Coyle           Orion                                                         Young Conaway
David      Wender          GP Harmon                                                     Alston & Bird LLP
                                Case 21-10527-JTD         Doc 560     Filed 06/03/21    Page 3 of 4


Nicholas    Messana       Orion                                                        Latham & Watkins
Matthew     Bowersox      Debtors
Henry       Kevane        Debtors                                                      Pachulski Stang Ziehl & Jones LLP
                                                                                       U.S. Department of Justice ‐‐ Office of the U.S.
Joseph      McMahon       Andrew R. Vara, United States Trustee for Region 3           Trustee (Wilmington, DE)
Eve         Karasik       Berks61 Owner, LLC                                           Levene Neale Bender Yoo & Brill, LLP
Lucas       Tortolini     Debtors
John        Knapp         Emerging Acquisitions, LLC                                   Miller Nash
Nicholas    San Filippo   Indorama Ventures Holdings L.P.                              Lowenstein Sandler LLP
Ryan        Martin        ccm
Ciara       Copell        Sterling Group                                               Willkie Farr & Gallagher LLP
Curtis      Miller        DAK Americas LLC                                             Morris Nichols Arsht & Tunnell LLP
Madelyn     Nicolini      UMB Bank, N.A.                                               Arnold & Porter Kaye Scholer LLP
John        Knight        Bank Leumi                                                   Richards, Layton & Finger, P.A.
James       O'Neill       Debtors                                                      Pachulski Stang Ziehl & Jones LLP
Mateo       de la Torre   Orion                                                        Latham & Watkins
Judith      Elkin         Debtors                                                      Pachulski Stang Ziehl & Jones LLP
Jeff        Bjork         Orion                                                        Latham & Watkins
Alan        Young         Debtors
Edward      McNeilly      Official Committee of Unsecured Creditors                    Hogan Lovells US LLP
Steven      Golden        Debtors                                                      Pachulski Stang Ziehl & Jones LLP
Erin        Brady         Official Committee of Unsecured Creditors                    Hogan Lovells
Paige       Topper        DAK Americas LLC                                             Morris Nichols Arsht & Tunnell LLP
Katherine   Dute          Court
Stanley     McGuffin      Starlinger & Co. Gesellschaft m.b.H                          Haynsworth Sinkler Boyd.
Jim         Georgeadis    Sterling
Alfredo     Perez         DAK Americas LLC                                             Weil Gotshal & Manges, LLP
Uday        Gorrepati     N/A (ABI Project)
Norman      Kinel         East West Bank                                               Squire Patton Boggs (US) LLP
Charles     Stahl         Toyota Industries Commercial Finance, Inc.                   Swanson, Martin & Bell, LLP
Eric        Leon          Orion                                                        Latham & Watkins
Scott       Odom          Buyer
Al          Corr          Berks61 Owner LLC                                            Endurance Real Estate Group
Scott       MacLaren      TSG Shelf II Acquisition, LLC                                Sterling‐Group
                           Case 21-10527-JTD         Doc 560     Filed 06/03/21   Page 4 of 4


ramin      mehrara   unsecurred
Jennifer   Lee       Official Committee of Unsecured Creditors                    Hogan Lovells US LLP
